UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	November 30, 2016 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 11/30/16 (Unaudited) COMMON STOCKS (99.9%) (a) Shares Value Australia (8.8%) Asaleo Care, Ltd. 2,683,931 $3,052,201 BlueScope Steel, Ltd. 949,726 6,325,952 CSR, Ltd. 597,248 1,795,024 Downer EDI, Ltd. 1,128,155 4,723,597 Genworth Mortgage Insurance Australia, Ltd. 2,018,339 4,560,753 JB Hi-Fi, Ltd. 254,767 5,207,512 OceanaGold Corp. 180,500 501,202 Primary Health Care, Ltd. 1,155,542 3,131,647 Saracen Mineral Holdings, Ltd. (NON) 2,830,854 1,996,374 Whitehaven Coal, Ltd. (NON) 2,514,905 5,107,111 Belgium (0.7%) Warehouses De Pauw CVA (R) 31,648 2,716,912 Canada (10.4%) Aimia, Inc. 495,000 3,080,622 Canadian Apartment Properties REIT (R) 13,000 295,556 Capital Power Corp. 298,500 5,186,474 Cascades, Inc. 380,300 3,309,541 Celestica, Inc. (NON) 441,800 5,360,932 Centerra Gold, Inc. 756,500 3,908,367 Cominar Real Estate Investment Trust (R) 344,100 3,586,243 Corus Entertainment, Inc. Class B 454,300 4,105,711 Dominion Diamond Corp. 420,000 4,011,464 Entertainment One, Ltd. 1,128,429 3,096,798 Laurentian Bank of Canada 113,900 4,523,610 Westshore Terminals Investment Corp. 110,000 2,267,476 Denmark (1.1%) DFDS A/S 109,219 4,498,726 Faroe Islands (0.5%) Bakkafrost P/F 48,125 2,024,335 Finland (1.8%) Stora Enso OYJ Class R 318,803 3,076,427 Tieto OYJ 169,415 4,298,533 France (6.5%) AtoS SE 54,371 5,611,452 Elior Participations SCA 95,437 1,979,989 Eurazeo SA 29,749 1,614,309 Faurecia 130,698 4,684,754 Ipsen SA 65,129 4,414,274 SCOR SE 155,363 4,934,080 Sopra Steria Group 10,985 1,100,561 Technicolor SA 511,084 2,518,776 Germany (7.3%) Bechtle AG 43,919 4,089,032 Gerresheimer AG 34,558 2,520,270 HOCHTIEF AG 29,983 4,258,208 OSRAM Licht AG 65,531 3,337,243 Rheinmetall AG 76,762 5,473,656 RHOEN-KLINIKUM AG 31,118 821,769 Software AG 127,651 4,504,487 STADA Arzneimittel AG 90,157 4,400,861 Suedzucker AG 29,952 671,502 Hong Kong (1.5%) Champion REIT (R) 750,000 426,417 Man Wah Holdings, Ltd. 676,800 472,054 Texwinca Holdings, Ltd. 1,234,000 903,645 Truly International Holdings, Ltd. 10,842,000 4,319,188 Israel (0.2%) Tower Semiconductor, Ltd. (NON) 52,203 938,413 Italy (3.6%) A2A SpA 2,219,428 2,644,453 Amplifon SpA 443,509 4,252,473 DiaSorin SpA 65,982 3,555,626 Iren SpA 2,884,979 4,308,346 Japan (21.4%) ADEKA Corp. 324,400 4,363,899 Arcs Co., Ltd. 100,700 2,281,495 BML, Inc. 179,700 4,137,317 Fuji Machine Manufacturing Co., Ltd. 287,000 3,256,204 Fujitsu General, Ltd. 67,000 1,318,858 Fuyo General Lease Co., Ltd. 105,400 4,974,957 Hanwa Co., Ltd. 132,000 857,270 Hazama Ando Corp. 415,000 2,912,853 Hitachi Transport System, Ltd. 66,200 1,353,453 Kenedix, Inc. 1,084,700 4,001,079 KYORIN Holdings, Inc. 139,100 2,920,486 Leopalace21 Corp. 723,100 3,925,048 Maeda Road Construction Co., Ltd. 249,000 4,283,309 Nippo Corp. 254,000 4,859,980 Nissin Electric Co., Ltd. 253,300 2,884,925 Open House Co., Ltd. 97,100 2,400,234 Penta-Ocean Construction Co., Ltd. 395,400 1,938,896 Rengo Co., Ltd. 160,000 946,812 Seria Co., Ltd. 48,100 3,455,985 Shinmaywa Industries, Ltd. 262,000 2,203,086 SKY Perfect JSAT Holdings, Inc. 491,700 2,346,647 Sumitomo Forestry Co., Ltd. 322,500 4,411,630 Takuma Co., Ltd. 501,000 4,204,012 Tokyo Seimitsu Co., Ltd. 182,700 5,142,205 Toshiba Plant Systems & Services Corp. 25,100 376,045 TS Tech Co., Ltd. 160,300 4,224,505 Ulvac, Inc. 90,600 2,720,257 Yamato Kogyo Co., Ltd. 190,500 5,411,695 Netherlands (2.2%) BE Semiconductor Industries NV 135,305 4,489,230 PostNL NV (NON) 938,307 4,624,259 Norway (1.9%) Salmar ASA 146,009 4,575,032 Tokyo Electric Power Company Holdings, Inc. 368,221 3,465,154 Portugal (0.2%) Banco BPI SA (NON) 754,333 900,132 Singapore (1.2%) IGG, Inc. 1,906,000 1,501,407 Mapletree Industrial Trust (R) 2,970,800 3,399,108 South Korea (6.4%) Daesang Corp. 28,765 703,716 Daishin Securities Co., Ltd. 221,015 1,966,174 GS Home Shopping, Inc. 21,989 3,235,198 KB Insurance Co., Ltd. 179,762 4,374,688 Korea Petrochemical Ind Co., Ltd. 20,466 3,921,461 Korea Real Estate Investment & Trust Co., Ltd. 941,641 2,388,235 LF Corp. 56,247 1,063,307 LOTTE Fine Chemical Co., Ltd. 91,666 2,171,976 Partron Co., Ltd. 288,440 2,220,572 Poongsan Corp. 16,221 538,364 Soulbrain Co., Ltd. 82,553 3,686,127 Spain (0.8%) Gamesa Corp Tecnologica SA 44,089 915,630 Prosegur Cia de Seguridad SA 405,354 2,517,540 Sweden (2.0%) Castellum AB 51,398 676,422 Granges AB 286,868 2,634,907 Hemfosa Fastigheter AB 457,420 4,193,342 JM AB 27,689 750,568 Switzerland (6.7%) Forbo Holding AG 3,796 4,884,460 Georg Fischer AG 6,019 5,150,516 Implenia AG 10,872 689,726 Lonza Group AG 34,600 6,180,151 Oriflame Holding AG 56,442 1,436,937 Partners Group Holding AG 9,734 4,719,424 Swiss Life Holding AG 17,231 4,738,652 United Kingdom (14.7%) Afren PLC (F) (NON) (S) 4,060,504 5 Bellway PLC 111,688 3,407,989 Berendsen PLC 312,520 3,455,912 Close Brothers Group PLC 137,829 2,346,547 CYBG PLC (NON) 440,471 1,554,462 Debenhams PLC 3,638,551 2,519,711 Drax Group PLC 264,946 940,135 Firstgroup PLC (NON) 3,656,608 4,651,419 Galliford Try PLC 112,244 1,773,701 Hansteen Holdings PLC (R) 1,075,000 1,428,432 Inchcape PLC 583,504 4,442,537 Indivior PLC 1,175,517 4,740,266 Intermediate Capital Group PLC 355,627 3,016,831 J D Wetherspoon PLC 161,375 1,655,681 John Laing Group PLC 144A 152,407 524,503 John Wood Group PLC 561,230 5,801,433 National Express Group PLC 285,080 1,269,110 OM Asset Management PLC 213,900 3,144,330 Spirax-Sarco Engineering PLC 21,934 1,170,443 SSP Group PLC 1,105,109 5,115,127 SVG Capital PLC (NON) 334,669 2,956,288 Tullett Prebon PLC 253,278 1,409,260 William Hill PLC 858,514 3,231,513 Total common stocks (cost $414,281,892) SHORT-TERM INVESTMENTS (1.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.73% (d) (AFF) Shares 5,454,218 $5,454,218 Putnam Short Term Investment Fund 0.51% (AFF) Shares 163,102 163,102 U.S. Treasury Bills 0.432%, 2/16/17 (SEGSF) $198,000 197,811 U.S. Treasury Bills 0.418%, 2/2/17 639,000 638,540 U.S. Treasury Bills 0.310%, 12/15/16 (SEGSF) 80,000 79,996 U.S. Treasury Bills 0.284%, 12/8/16 (SEGSF) 341,000 340,991 U.S. Treasury Bills 0.247%, 12/1/16 (SEGSF) 639,000 639,000 Total short-term investments (cost $7,513,652) TOTAL INVESTMENTS Total investments (cost $421,795,544) (b) FORWARD CURRENCY CONTRACTS at 11/30/16 (aggregate face value $105,675,584) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 1/18/17 $9,594,338 $9,905,510 $311,172 British Pound Buy 12/21/16 807,356 1,213,065 (405,709) Canadian Dollar Sell 1/18/17 6,383,863 6,578,583 194,720 Hong Kong Dollar Buy 2/16/17 1,429,616 1,430,367 (751) Barclays Bank PLC Canadian Dollar Buy 1/18/17 1,721,809 1,777,377 (55,568) Canadian Dollar Sell 1/18/17 1,721,809 1,761,628 39,819 Hong Kong Dollar Buy 2/16/17 5,747,916 5,750,639 (2,723) Citibank, N.A. Danish Krone Buy 12/21/16 1,175,401 1,247,526 (72,125) Euro Buy 12/21/16 2,095,933 2,127,312 (31,379) Japanese Yen Buy 2/16/17 7,917,476 8,637,348 (719,872) Credit Suisse International New Zealand Dollar Buy 1/18/17 1,147,926 1,175,407 (27,481) New Zealand Dollar Sell 1/18/17 1,147,926 1,163,957 16,031 Norwegian Krone Sell 12/21/16 895,432 814,028 (81,404) HSBC Bank USA, National Association Canadian Dollar Buy 1/18/17 8,686,213 8,966,247 (280,034) Canadian Dollar Sell 1/18/17 8,686,213 8,886,654 200,441 JPMorgan Chase Bank N.A. British Pound Buy 12/21/16 5,278,300 5,485,953 (207,653) Canadian Dollar Sell 1/18/17 4,363,069 4,474,725 111,656 Euro Buy 12/21/16 1,766,203 1,828,818 (62,615) New Zealand Dollar Buy 1/18/17 1,147,926 1,164,072 (16,146) Norwegian Krone Sell 12/21/16 6,414,278 6,549,632 135,354 Singapore Dollar Buy 2/16/17 1,331,984 1,375,358 (43,374) Swedish Krona Buy 12/21/16 1,115,645 1,190,272 (74,627) State Street Bank and Trust Co. British Pound Buy 12/21/16 1,074,764 1,056,285 18,479 British Pound Sell 12/21/16 1,074,764 1,057,560 (17,204) Canadian Dollar Sell 1/18/17 1,351,467 1,353,916 2,449 Euro Buy 12/21/16 946,862 981,150 (34,288) Euro Sell 12/21/16 946,862 998,631 51,769 Israeli Shekel Buy 1/18/17 2,516,872 2,565,105 (48,233) Swiss Franc Buy 12/21/16 4,103,575 4,236,911 (133,336) UBS AG Australian Dollar Sell 1/18/17 975,838 1,011,354 35,516 British Pound Buy 12/21/16 1,268,560 1,347,689 (79,129) British Pound Sell 12/21/16 1,268,560 1,246,827 (21,733) Euro Buy 12/21/16 2,997,919 3,167,015 (169,096) Euro Sell 12/21/16 2,997,919 3,106,566 108,647 WestPac Banking Corp. Canadian Dollar Buy 1/18/17 20,484 21,141 (657) Canadian Dollar Sell 1/18/17 20,484 20,956 472 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2016 through November 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $412,404,991. (b) The aggregate identified cost on a tax basis is $424,193,838, resulting in gross unrealized appreciation and depreciation of $35,979,207 and $40,773,257, respectively, or net unrealized depreciation of $4,794,050. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC* $7,631,599 $9,129,308 $11,306,689 $15,119 $5,454,218 Putnam Short Term Investment Fund** 3,579,728 13,114,626 16,531,252 286 163,102 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $5,454,218, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $5,135,852. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,433,711 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Industrials 19.5% Consumer discretionary 17.5 Financials 12.5 Materials 11.8 Information technology 11.2 Health care 10.0 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,458,044 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,257,780 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $36,401,373 $— $— Belgium — 2,716,912 — Canada 39,635,996 3,096,798 — Denmark — 4,498,726 — Faroe Islands — 2,024,335 — Finland — 7,374,960 — France — 26,858,195 — Germany — 30,077,028 — Hong Kong 6,121,304 — — Israel — 938,413 — Italy — 14,760,898 — Japan 88,113,142 — — Netherlands — 9,113,489 — Norway — 8,040,186 — Portugal — 900,132 — Singapore 4,900,515 — — South Korea 26,269,818 — — Spain — 3,433,170 — Sweden — 8,255,239 — Switzerland — 27,799,866 — United Kingdom 3,144,330 57,411,300 5 Total common stocks 5 Short-term investments 163,102 7,350,556 — Totals by level $5 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,358,612) $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $1,226,525 $2,585,137 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $505,892 $39,819 $— $16,031 $200,441 $247,010 $72,697 $144,163 $472 $1,226,525 Total Assets $505,892 $39,819 $— $16,031 $200,441 $247,010 $72,697 $144,163 $472 $1,226,525 Liabilities: Forward currency contracts# 406,460 58,291 823,376 108,885 280,034 404,415 233,061 269,958 657 2,585,137 Total Liabilities $406,460 $58,291 $823,376 $108,885 $280,034 $404,415 $233,061 $269,958 $657 $2,585,137 Total Financial and Derivative Net Assets $99,432 $(18,472) $(823,376) $(92,854) $(79,593) $(157,405) $(160,364) $(125,795) $(185) $(1,358,612) Total collateral received (pledged)##† $— $— $(739,911) $(92,854) $— $(157,405) $(120,891) $(125,795) $— Net amount $99,432 $(18,472) $(83,465) $— $(79,593) $— $(39,473) $— $(185) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: January 26, 2017
